Citation Nr: 1622580	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  09-38 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and K. B.





ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1978 to May 1995. 

This case comes before the Board of Veterans' Appeals (the Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in November 2012.  In that decision the Board denied the Veteran's claim for entitlement to service connection for PTSD.  The Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, a left knee disability, and a right knee disability to the Agency of Original Jurisdiction (AOJ) to obtain VA examinations to determine the nature and etiology of the disabilities.  

An April 2013 rating decision granted service connection for an acquired psychiatric disorder, other than PTSD, resolving that issue of service connection; consequently it is no longer before the Board.  The Board notes, however, that the Veteran filed a Notice of Disagreement (NOD) with the effective date of that grant of service connection and a Statement of the Case (SOC) was issued in September 2015.  At the time of this decision, the Veteran had not filed a substantive appeal in response to that SOC.  Therefore, the issue of the proper effective date for an acquired psychiatric disorder, other than PTSD, is not before the Board.



The Veteran appeared at a video conference at the RO in August 2012 before the undersigned Veterans Law Judge, who presided over the hearing remotely from Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The evidence of record has reasonably raised the issue of whether the Veteran's left and right knee disabilities were secondary to or aggravated by her service-connected disabilities.  Medical records from the Golden Clinic in November 2014 indicated that the Veteran's condition worsened after she experienced a subarachnoid hemorrhage in December 2011.  She had to switch from using a cane to assist in ambulation to using a walker.  The Veteran is service connected for the subarachnoid hemorrhage she experienced in December 2011, as well as, related muscled weakness in her left and right lower extremities.  

While VA obtained an examination in March 2013, the opinion only addressed whether the Veteran's knee disabilities were directly related to service or if they were aggravated while in service.  The VA examiner did note that the Veteran did require a walker and a wheelchair after the December 2011 subarachnoid hemorrhage, but did not address whether it or other service-connected disabilities had aggravated the Veteran's knee disabilities.  Thus the record is not sufficient to decide the Veteran's claim, and the case must be remanded to satisfy VA's duty to assist.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  



Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims folder, including a copy of this remand, to the examiner who conducted the March 2013 VA examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's left knee disability is due to or caused by the any service-connected disabilities, to include seizure disorder, subarachnoid hemorrhage and residuals, left lower extremity muscle weakness associated with a subarachnoid hemorrhage, and right lower extremity muscle weakness associated with subarachnoid hemorrhage. 

b. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's left knee disability is aggravated (chronically worsened) by any service-connected disability, to include seizure disorder, subarachnoid hemorrhage and residuals, left lower extremity muscle weakness associated with a subarachnoid hemorrhage, and right lower extremity muscle weakness associated with subarachnoid hemorrhage.

c. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's right knee disability is due to or caused by the any service-connected disabilities, to include seizure disorder, subarachnoid hemorrhage and residuals, left lower extremity muscle weakness associated with a subarachnoid hemorrhage, and right lower extremity muscle weakness associated with subarachnoid hemorrhage.

d. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's right knee disability is aggravated (chronically worsened) by any service-connected disability, to include seizure disorder, subarachnoid hemorrhage and residuals, left lower extremity muscle weakness associated with a subarachnoid hemorrhage, and right lower extremity muscle weakness associated with subarachnoid hemorrhage.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.


If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




